             Case 8:19-ap-00610-MGW        Doc 21       Filed 03/27/20    Page 1 of 4




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

In re:

SUMMIT VIEW, LLC,                                    Case No.: 8:19-bk-10111-MGW
                                                     Chapter 11
                 Debtor.

___________________________________/

JANET DENLINGER and
HARRY DENLINGER,

         Plaintiffs
                                                   Pasco County Florida, Circuit Court
vs.                                                Case No.: 2018-CA-001241


SUMMIT VIEW, LLC, a Florida limited           Adversary Proceeding No.:
liability company, CITY OF DADE CITY, a       8:19-ap-00610-MGW
political subdivision of Florida, MICHAEL
SHERMAN as Dade City Community
Development Director, KEENE SERVICES,
INC., a Florida corporation, SOUTHWEST
FLORIDA WATER MANAGEMENT
DISTRICT, a political subdivision of Florida,
BRIAN ARMSTRONG as Southwest Florida
Water Management District Executive
Director, and FLORIDA DESIGN
CONSULTANTS, INC., a Florida corporation,

      Defendants
__________________________________________________/

                         NOTICE OF APPEARANCE OF COUNSEL FOR
                      DEFENDANT FLORIDA DESIGN CONSULTANTS, INC.

         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

         PLEASE TAKE NOTICE that the attorneys, Andy Dogali and Barbara U. Uberoi, of the

law offices of Dogali Law Group, P.A., respectfully files this Notice of Appearance as counsel of




                                               1
           Case 8:19-ap-00610-MGW            Doc 21     Filed 03/27/20     Page 2 of 4




record for defendant FLORIDA DESIGN CONSULTANTS, INC. and requests that copies of all

briefs, motions, orders, and other papers be electronically served as follows:

                                          Andy Dogali, Esq.
                                        Dogali Law Group, P.A.
                                      401 E. Jackson St., Ste. 1825
                                           Tampa, FL 33602

                               Primary E-mail: buberoi@dogalilaw.com

                  Secondary Emails: lfair@dogalilaw.com, reception@dogalilaw.com


                                       Barbara U. Uberoi, Esq.
                                        Dogali Law Group, P.A.
                                      401 E. Jackson St., Ste. 1825
                                           Tampa, FL 33602

                               Primary E-mail: buberoi@dogalilaw.com

                  Secondary Emails: lfair@dogalilaw.com, reception@dogalilaw.com

                                              DOGALI LAW GROUP, P.A.

                                                /s/ Barbara U. Uberoi
                                              Andy Dogali, Esq.
                                              Fla. Bar No.: 0615862
                                              Barbara Uberoi, Esq.
                                              Fla. Bar No.: 0145408
                                              401 East Jackson St., Suite 1825
                                              Tampa, FL 33602
                                              Telephone: (813) 289-0700
                                              Facsimile: (813) 289-9435
                                              Primary Email: adogali@dogalilaw.com;
                                              buberoi@dogalilaw.com
                                              Secondary Emails: adogali@dogalilaw.com,
                                              lfair@dogalilaw.com;

                                              Attorneys for Defendant Florida Design
                                              Consultants, Inc.




                                                 2
           Case 8:19-ap-00610-MGW            Doc 21     Filed 03/27/20      Page 3 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 27th day of March, 2020, I electronically filed the foregoing

Notice of Appearance of Counsel for Florida Design Consultants, Inc. with the Clerk of the Court

for the United States Bankruptcy Court, Central District of Florida, by using the CM/ECF system

thereby serving all registered uses in this case, and on March 28, by U.S. Mail to all parties on the

attached Local Rule 1007-2 matrix who do not have the + symbol next to the name.

                                              /s/ Barbara U. Uberoi__________
                                              Barbara U. Uberoi, Esq.




                                                 3
                               Case 8:19-ap-00610-MGW                Doc 21       Filed 03/27/20        Page 4 of 4
Label Matrix for local noticing                      City of Dade City                                    Harry R Denlinger
113A-8                                               38020 Meridien Ave                                   c/o Four Rivers Law Firm
Case 8:19-ap-00610-MGW                               Dade City, FL 33525-3836                             400 N. Ashley Drive
Middle District of Florida                                                                                Suite 1900
Tampa                                                                                                     Tampa, FL 33602-4311
Fri Mar 27 18:02:30 EDT 2020
Janet L Denlinger                                    Florida Design Consultants, Inc., a Florida          Donald E Hemke
c/o Four Rivers Law Firm                             3030 Starkey Blvd.                                   Carlton Fields, P.A.
400 N. Ashley Drive                                  New Port Richey, FL 34655-2175                       P.O. Box 3239
Suite 1900                                                                                                Tampa, FL 33601-3239
Tampa, FL 33602-4311

JES Properties, Inc.                                 Keene Services, LLC                                  Southwest Florida Water Management District
c/o Michael C. Addison, Esq.                         c/o Kelley Kronenberg Attorneys at Law               c/o J. Meredith Wester
400 N. Tampa St.                                     1511 N. Westshore Blvd., Suite 400                   18560 N. Dale Mabry Hwy.
Suite 1100                                           Tampa, FL 33607-4596                                 Lutz, FL 33548-7900
Tampa, FL 33602-4714

Summit View, LLC                                     Douglas J Weiland                                    David Storey, Esquire
334 East Lake Rd #172                                3273 LANDMARK DRIVE                                  Florida League of Cities
Palm Harbor, FL 34685-2427                           Clearwater, FL 33761-1909                            301 S. Bronough Street
                                                                                                          Tallahassee, Florida 32301-1706


Martin J. Champagne, Jr., Esquire                    Thomas A. Thanas, Esquire                            Thomas P. Scarritt, Jr., Esquire
Scarritt Law Group                                   Dye, Harrison, Kirkland, Petruff, Pratt              Scarritt Law Group
1405 W. Swann Avenue                                 1206 Manatee Avenue West                             1405 W. Swann Avenue
Tampa, Florida 33606-2532                            Bradenton, Florida 34205-7518                        Tampa, Florida 33606-2532


Alberto F Gomez Jr.+                                 John J Lamoureux +                                   Scott A. Stichter +
Johnson Pope Bokor Ruppel & Burns, LLP               Carlton Fields Jorden Burt, P.A.                     Stichter, Riedel, Blain & Postler, P.A.
401 East Jackson Street, Suite 3100                  Post Office Box 3239                                 110 E. Madison Street, Suite 200
Tampa, FL 33602-5228                                 Tampa, FL 33601-3239                                 Tampa, FL 33602-4718


J Michael Shea +                                     Brett T Williams +                                   Joseph F Southron +
Shea & Associates, P.A.                              Wright Fulford Moorhead & Brown, P.A.                Four Rivers Law Firm
6301 Bayshore Boulevard                              505 Maitland Avenue, Suite 1000                      400 North Ashley Drive, Suite 2600
Tampa, FL 33611-5309                                 Altamonte Springs, FL 32701-6306                     Tampa, FL 33602-4310


Note: Entries with a ’+’ at the end of the
name have an email address on file in CMECF




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Michael G. Williamson                             End of Label Matrix
Tampa                                                Mailable recipients    21
                                                     Bypassed recipients     1
                                                     Total                  22
